Case 1:17-cv-00204-WES-PAS Document 234 Filed 05/24/21 Page 1 of 11 PageID #: 3012



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND
   ___________________________________
                                       )
   STATE OF RHODE ISLAND,              )
                                       )
             Plaintiff,                )         C.A. No. 17-204 WES
                                       )
        v.                             )
                                       )
   ATLANTIC RICHFIELD COMPANY,         )
   et al.,                             )
                                       )
             Defendants.               )
   ___________________________________)

                             MEMORANDUM AND ORDER

        Before the Court is Defendants’ Motion for Partial Summary

   Judgment on Plaintiff’s Claim for Amounts Paid Out of the UST Fund,

   ECF No. 213.    For the reasons that follow, Defendants’ Motion is

   DENIED.

   I.   BACKGROUND

        The State alleges that for decades Defendants manufactured

   and distributed gasoline containing methyl tertiary butyl ether

   (“MTBE”) across Rhode Island, all the while hiding their knowledge

   of the chemical’s detrimental effects.         See Rhode Island v. Atl.

   Richfield Co., 357 F. Supp. 3d 129, 133-35 (D.R.I. 2018).          Per the

   State’s allegations, once introduced into the gasoline supply,

   MTBE was bound to leak into the groundwater of Rhode Island.            See

   Compl. ¶ 27, ECF No. 1-1.        Furthermore, the State asserts that

   MTBE is pernicious and unusually difficult to remediate.           See id.

   ¶ 43.     Thus, since the outset of this litigation, the State’s
Case 1:17-cv-00204-WES-PAS Document 234 Filed 05/24/21 Page 2 of 11 PageID #: 3013



   theory of liability has been clear:        Defendants injured the State

   by polluting Rhode Island’s groundwater.

         Nonetheless,   the   State’s   proposed   method   for   calculating

   damages was not sketched out until discovery recently sputtered to

   a start.   We now know that the State seeks to establish Defendants’

   liability for MBTE contamination at approximately 616 sites at

   which gasoline leaks have occurred.         See Mem. of Law in Supp. of

   State’s Mot. for Entry of Case Management Order 11, ECF No. 207-

   2.    Importantly, cleanup has already been completed at around 523

   of those sites.    See id.   Furthermore, the State seeks to quantify

   its injury partly based on the costs of the past and future

   cleanups at those 616 locations.         See id.; see also State’s Brief

   in Opp’n to Defs.’ Mot. for Partial Summ. J. (“State’s Opp’n to

   Summ. J.”) 15-16, ECF No. 219.

   II.    LEGAL STANDARD

         Per the usual test, summary judgment will be granted if,

   “viewing the facts in the light most favorable to the non-moving

   party[,] . . . there is ‘no genuine dispute as to any material

   fact and the movant is entitled to judgment as a matter of law.’”

   Mass. Delivery Ass’n v. Healey, 821 F.3d 187, 191 (1st Cir. 2016)

   (quoting Fed. R. Civ. P. 56(a)) (citation omitted).

         Unlike the usual scenario, though, discovery here has only

   just begun.     Thus, the State’s ability to muster the requisite

   evidence is yet unknown.      Nonetheless, Defendants’ Motion is ripe

                                        2
Case 1:17-cv-00204-WES-PAS Document 234 Filed 05/24/21 Page 3 of 11 PageID #: 3014



   for decision because it raises questions that are almost purely

   legal in nature.     See Defs.’ Statement of Undisputed Facts ¶¶ 1-

   8, ECF No. 213-2 (relying on statutes and regulations as basis for

   undisputed facts); State’s Opp’n to Summ. J. 8-10. 1

   III. DISCUSSION

        Defendants argue that, as a matter of law, they bear no

   liability for remediation at the 523 sites where cleanup has

   already been completed because the costs of those cleanups were

   paid by storage tank owners and operators, who, in turn, were

   partially reimbursed through Rhode Island’s Underground Storage

   Tank Fund (“UST Fund” or “Fund”).        See Defs.’ Mem. of Law in Supp.

   of Their Mot. for Partial Summ. J. on the State’s Claim for Amounts

   Paid Out of the UST Fund (“Defs.’ Summ. J. Mem.”) 1-3, ECF No.

   213-1.   Thus, for purposes of this decision, all roads lead back

   to the legislation that created the Fund:        the Underground Storage

   Tank Financial Responsibility Act (“USTFRA” or “Act”).            See R.I.

   Gen. Laws § 46-12.9-2.

        Under the USTFRA, gasoline distributors must collect from

   storage tank owners and operators a fee of one-half cent for each

   gallon of gasoline delivered, to be remitted to the State and


        1 The quibbles over the assertions in Defendants’ Statement
   of Undisputed Facts, see Pl.’s Statement of Disputed Facts, ECF
   No. 219-1, along with the contention that the Statement of
   Undisputed Facts should not have been submitted in the first place,
   see State’s Opp’n to Summ. J. 8-10, are not addressed here, as
   they have no bearing on the questions raised by Defendants’ Motion.
                                        3
Case 1:17-cv-00204-WES-PAS Document 234 Filed 05/24/21 Page 4 of 11 PageID #: 3015



   placed in the UST Fund.       R.I. Gen. Laws § 46-12.9-11(a), (b).         Fee

   collection pauses whenever the Fund reaches a balance of $8 million

   and resumes once the balance dips down to $5 million.              Id. § 46-

   12.9-11(c).    Each time gasoline leaks from an underground storage

   tank in Rhode Island, the private entity responsible for the tank

   is required to conduct a cleanup.            See 250 R.I. Code R. 140-25-

   1.8.    The Rhode Island Department of Environmental Management

   (“DEM”) has the authority to investigate the leak and compel

   various cleanup measures to be taken.            See id.   After cleanup is

   finished,     the   responsible       private    entity    is   entitled    to

   reimbursement from the UST Fund for eligible cleanup expenses,

   after a $20,000 deductible, up to $1 million per incident (or $2

   million in the aggregate).          R.I. Gen. Laws § 46-12.9-5(b).

          One of the Complaint’s nine counts alleges that Defendants

   bear liability under the USTFRA directly.            See Compl. ¶¶ 284-88.

   However, the USTFRA contemplates a cause of action for the State

   only in two specific scenarios.              First, the State may sue a

   responsible party that fails to comply with a DEM cleanup order.

   R.I. Gen. Laws § 46-12.9-5(b)(3).           Second, the State can step into

   the    subrogated     shoes    of     the    owners/operators    to     obtain

   compensation from any responsible parties other than owners and

   operators.      Id.   §   46-12.9-5(b)(4).         Previously,    the    Court

   determined that the State’s theory of USTFRA liability did not

   fall within either category because there was no allegation of a

                                           4
Case 1:17-cv-00204-WES-PAS Document 234 Filed 05/24/21 Page 5 of 11 PageID #: 3016



   failure to comply with a DEM order and because the State asserted

   its own rights, not the subrogated rights of third parties.             Atl.

   Richfield, 357 F. Supp. 3d at 145.         Thus, the Court dismissed the

   USTFRA count.    Id.

         Seeking to multiply the effect of that dismissal, Defendants

   now   contend   that   the   State’s   asserted   injury   (in    all   seven

   remaining counts) at the 523 already-remediated sites is the

   diminution of the UST Fund that occurred through reimbursement of

   cleanup costs.     See Defs.’ Summ. J. Mem. 12-13.         With the demise

   of the USTFRA theory of liability, Defendants argue, the State’s

   hopes of collecting damages relating to those reimbursements died

   as well.    See id. at 10.

         But this argument conflates injury and damages.             The injury

   alleged in the State’s surviving counts (unlike the dismissed

   USTFRA count) is not the diminution of the Fund.                 Rather, the

   injury is the pollution of the groundwater of the Ocean State.

   The payments from the UST Fund are merely one of the footings on

   which the State will attempt to quantify that injury in dollars

   and cents. 2     As will be illustrated, this simple distinction

   soundly defeats all of Defendants’ arguments for partial summary

   judgment.


         2The Court expresses no view regarding whether, assuming the
   State proves liability, the State will be able to establish that
   UST Fund payments are a useful starting point for calculating
   damages.
                                          5
Case 1:17-cv-00204-WES-PAS Document 234 Filed 05/24/21 Page 6 of 11 PageID #: 3017



        A.        Subrogation

        Defendants first argue that the State’s damages theory is

   barred because the USTFRA provides the exclusive remedies for leaks

   from underground storage tank systems.             See Defs.’ Summ. J. Mem.

   9-12.    Specifically, Defendants emphasize that the only avenue for

   relief here would have been for the State to sue responsible

   parties    other      than    storage   tank   owners    and     operators   via

   subrogation.       See id.

        As Defendants note, “when the General Assembly creates a new

   statutory right or liability . . . and provides for a specific

   remedy for any violations of that right, a party aggrieved by the

   exercise of that newly created right is bound to follow the

   statutorily specified remedy.”            Root v. Providence Water Supply

   Bd., 850 A.2d 94, 103 (R.I. 2004) (citing Smith v. Tripp, 14 R.I.

   112, 114-15 (1883)); see also Defs.’ Summ. J. Mem. 10-11.                      In

   accordance with that rule, the Court dismissed the USTFRA as a

   cause of action because the State’s claim did not comport with

   either    of    the   two    remedies   provided   by   the    Act.   See    Atl.

   Richfield, 357 F. Supp. 3d at 145.

        However, that rule is good only as far as it goes.               Root does

   not say that pre-existing causes of action are displaced simply

   because they bear some similarity to a newly created statutory

   right.    See 850 A.2d at 103.          Here, the State’s remaining causes

   of action - strict liability for design defect and/or defective

                                            6
Case 1:17-cv-00204-WES-PAS Document 234 Filed 05/24/21 Page 7 of 11 PageID #: 3018



   product, strict liability for failure to warn, negligence, public

   nuisance, private nuisance, trespass, and violation of the Water

   Pollution Act – all predate the USTFRA.                 See Compl. 54-75, 78-79;

   see also Atl. Richfield, 357 F. Supp. 3d at 147 (dismissing counts

   pled under the public trust doctrine and the USTFRA); R.I. Gen.

   Laws §§ 46-12-1, et seq. (“Water Pollution Act”, enacted in 1920).

   The injury alleged in those counts is not the money paid out of

   the Fund.       Rather, the State claims it was directly harmed by the

   release    of    a   noxious    chemical        into   its    groundwater.       Thus,

   Defendants’ invocation of this rule of exclusive statutory remedy

   is a red herring.

        Instead, the relevant precept is “that absent the express

   intent of the Legislature, a statutory enactment does not abrogate

   or supersede the common laws.”          State v. Pine, 524 A.2d 1104, 1106–

   07 (R.I. 1987) (citation omitted).                To the extent Defendants argue

   that the USTFRA abrogated the remaining common law and statutory

   causes of action in the Complaint, the Court is not convinced.

   See Defs.’ Summ. J. Mem. 10-11.             First of all, the Court need not

   answer the question of whether the USTFRA abrogated existing

   remedies for run-of-the-mill gas spills, as the State does not

   fault Defendants       for     the   mere       fact   that   gasoline   leaks   have

   occurred    in    Rhode   Island.       Instead,        the   State   asserts    that

   Defendants engaged in a decades-long practice of bringing MTBE

   into Rhode Island, knowingly or negligently exposing the State to

                                               7
Case 1:17-cv-00204-WES-PAS Document 234 Filed 05/24/21 Page 8 of 11 PageID #: 3019



   a persistent and pervasive contaminant.         Per the State’s theory,

   the General Assembly could not have predicted or accounted for the

   deleterious effects of MTBE-laced gasoline – which exceed those of

   MTBE-free gasoline - when it enacted the USTFRA.           Compl. ¶¶ 109-

   126, 170-76, 185.     Accordingly, the Court rejects the contention

   that the USTFRA contains the exclusive remedies for injuries caused

   by MTBE in gasoline leaks.

         B.   Whether the State’s Damages Theory is Cognizable in Tort

         Next, Defendants try a variation on the same theme, arguing

   that the State’s common-law claims fail with regard to sites where

   cleanup is complete because “Fund payments are not tort damages

   caused by a tortious injury to the State.”          Defs.’ Summ. J. Mem.

   12.   To support their view that the State does not have a viable

   theory of direct harm (as opposed to indirect financial harm),

   Defendants point to the Court’s dismissal of the count brought

   under the public trust doctrine. Id. at 13 (citing Atl. Richfield,

   357 F. Supp. 3d at 147).

         However, notwithstanding the dismissal of the public trust

   claim, various other common-law claims live on.           Moreover, those

   surviving claims plausibly allege a direct injury to the State.

   See Atl. Richfield, 357 F. Supp. 3d at 136 (“The State’s allegation

   that waters in which it has an interest have been polluted by a

   possible human carcinogen due to Defendants[’] activities pleads

   a plausible injury in fact.” (citation omitted)); id. at 137 (“The

                                        8
Case 1:17-cv-00204-WES-PAS Document 234 Filed 05/24/21 Page 9 of 11 PageID #: 3020



   State’s allegations concerning MTBE’s behavior once in the ground

   — specifically its tendency to mix with water and its resistance

   to biodegradation — plausibly demonstrate that further injury from

   the chemical is certainly impending.” (citation omitted)); id. at

   142 (“Insofar as the State used or consumed gasoline containing

   MTBE, it has the same right as a private party to be warned by

   sellers      of    their   products’   reasonably    foreseeable   dangers.”

   (citation omitted)); id. (“Widespread water pollution is indeed a

   quintessential public nuisance.” (citation omitted)).

          As explained, the fact that the State seeks to use cleanup

   costs as a means of estimating damages does not mean that the

   Fund’s reimbursements for those costs are the alleged injury. They

   are not.       Thus, Defendants’ assertion that the Fund payments are

   not cognizable in tort attacks a straw man.

          C.     Remoteness

          Relatedly, Defendants argue that the financial harms to the

   State are too remote to be compensable.            See Defs.’ Summ. J. Mem.

   14-19.      In support, Defendants point to cases in which courts have

   held    that      health   care   funds   cannot   recover   smoking-related

   treatment costs from tobacco companies because the connection

   between those costs and the alleged tortious behavior is too

   remote.      See, e.g., R.I. Laborers’ Health & Welfare Fund ex rel.

   Trustees v. Philip Morris, Inc., 99 F. Supp. 2d 174, 176, 179

   (D.R.I. 2000) (citing Holmes v. Secs. Inv’r Protec. Corp., 503

                                             9
Case 1:17-cv-00204-WES-PAS Document 234 Filed 05/24/21 Page 10 of 11 PageID #: 3021



   U.S. 258, 274 (1992)); see also State v. Lead Ind. Assn., 99-5226,

   2001 WL 345830, at *1, 13-14 (R.I. Super. Apr. 2, 2001) (holding

   that state’s claims against defendants who allegedly concealed

   evidence regarding dangers of lead were barred by remoteness

   doctrine because the direct injury was inflicted on individuals,

   not the state).        But those cases are easily distinguishable.

   There, the direct injury was borne by the individuals who suffered

   smoking-related illnesses, not by the health care funds that paid

   to treat those ailments.         See, e.g., R.I. Laborers’ Health &

   Welfare Fund, 99 F. Supp. 2d at 179.              Here, conversely, the

   Complaint plausibly alleges that the State has suffered a direct

   injury through widespread pollution.         See Atl. Richfield, 357 F.

   Supp. 3d at 136.     Thus, the State’s attempt to establish liability

   at the 523 closed sites is not impaired by remoteness.

         D.    Water Pollution Act

         Defendants also take aim at the State’s claim under the Water

   Pollution Act (“WPA”), R.I. Gen. Laws §§ 46-12-1 to -41.               This

   argument is tripartite:      First, the only entities that can be held

   liable under the WPA are those that directly discharge pollutants;

   second, the only direct dischargers involved here are owners and

   operators; and third, recovery from owners and operators would

   contravene the exclusivity of the subrogation remedy set out in

   the USTFRA.       See Defs.’ Summ. J. Mem. 19-21.          Having already

   rejected    the   argument   that   the   USTFRA’s    statutory    remedies

                                        10
Case 1:17-cv-00204-WES-PAS Document 234 Filed 05/24/21 Page 11 of 11 PageID #: 3022



   constrain the State’s remaining causes of action, the Court need

   not delve into the additional legal and factual matters raised by

   Defendants’ argument. Judgment cannot enter on the WPA allegations

   at this stage.

          E.   Collateral Source Doctrine

          Lastly, the parties argue about whether the collateral source

   doctrine governs the issue of past costs.             See Defs.’ Summ. J.

   Mem.   21-23;   State’s   Opp’n   to   Summ.   J.   16-19.   However,   the

   applicability or inapplicability of that rule is not offered by

   Defendants as a basis for partial summary judgment.             See Defs.’

   Summ. J. Mem. 21-23.       Rather, the doctrine is presented by the

   State as a rejoinder to Defendants’ Motion. State’s Opp’n to Summ.

   J. 16-19.    Having concluded on other grounds that Defendants’ bid

   to limit the scope of the case must be denied, the Court need not

   resolve the dispute over the collateral source rule.

   IV.    CONCLUSION

          For the reasons stated herein, Defendants’ Motion for Partial

   Summary Judgment on Plaintiff’s Claim for Amounts Paid Out of the

   UST Fund, ECF No. 213, is DENIED.

   IT IS SO ORDERED.




   William E. Smith
   District Judge
   Date: May 24, 2021


                                          11
